This opinion is subject to revision before final
                   publication in the Pacific Reporter.

                               2015 UT 37

                                  IN THE

      SUPREME COURT OF THE STATE OF UTAH
                            ———————
                            STATE OF UTAH,
                               Appellee,
                                    v.
                      BOBBIE JO NADINE RIRIE,
                             Appellant.
                          ———————
                           No. 20120638
                      Filed February 20, 2015
                          ———————
                      Third District, Salt Lake
                   The Honorable Vernice Trease
                           No. 111908971
                          ———————
                             Attorneys:
   Sean D. Reyes, Att’y Gen., Jeffrey S. Gray, Asst. Att’y Gen.,
                  Salt Lake City, for appellee
              Nathalie Skibine, Jessica A. Jacobs,
                  Salt Lake City, for appellant
                        ———————
ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court in
which CHIEF JUSTICE DURRANT, JUSTICE DURHAM, JUSTICE PARRISH,
                 and JUDGE LAWRENCE joined.
           JUSTICE NEHRING did not participate herein;
             DISTRICT JUDGE BARRY G. LAWRENCE sat.
                         ———————

 ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
  ¶1 In this case we are asked to interpret the terms of Utah
Code section 76-1-403, which adopts a principle of criminal claim
preclusion for certain offenses arising out of a “single criminal ep-
isode.” The preclusive effect of section 403 is invoked where a
“defendant has been prosecuted for one or more offenses arising
out of a single criminal episode,” “the subsequent prosecution is
for an offense that was or should have been tried under Subsec-
                            STATE v. RIRIE
                        Opinion of the Court

tion 76-1-402(2),” and the “former prosecution” resulted in an ac-
quittal or conviction or was otherwise terminated in circumstanc-
es identified by statute. UTAH CODE § 76-1-403(1)(a)–(b). Subsec-
tion 402(2), in turn, applies to offenses “within the jurisdiction of a
single court” that are “known to the prosecuting attorney at the
time the defendant is arraigned on the first information or indict-
ment.” Id. § 76-1-402(2)(a)–(b).
  ¶2 We deem this provision inapplicable in the circumstances
of this case, which involves an initial charge arising out of a cita-
tion filed by a police officer in justice court and subsequent charg-
es on an information filed by a prosecutor in district court. Appel-
lant’s payment of her justice court fine resulted in a “conviction”
on her justice court charge, and that conviction barred any subse-
quent prosecution on the same offense as a matter of double jeop-
ardy. But there was no “information or indictment” on that first
offense, and accordingly there was no “prosecuting attorney” in-
volved. We find the preclusion principle in section 403 inapplica-
ble on that basis, and thus affirm the district court’s denial of ap-
pellant’s motion to dismiss the subsequent charges in the district
court.
                                   I
  ¶3 In early November of 2011, a police officer pulled over
Bobbie Jo Nadine Ririe on suspicion of drunk driving. During the
stop the officer noticed an open can of beer in the car. After per-
forming an intoxilyzer test—which indicated a blood-alcohol level
of .216—the officer issued Ririe a citation for an open container
offense. 1 Pursuant to statute, the officer then filed the citation in
justice court—thereby initiating a criminal case against Ririe.


 1  The record is a bit unclear on the number and nature of cita-
tions issued. Ririe claims that the officer issued a single citation
including both DUI and open container charges, and points to a
copy of such a citation in her brief. The State, on the other hand,
asserts that the officer wrote two separate citations, one for DUI
and another on the open container charge, filing only the latter
with the justice court and never filing the former. These disputes
are immaterial to our analysis, however. All that matters is that
Ririe was cited on an open container charge and ultimately con-
victed on only that count.

                                  2
                         Cite as: 2015 UT 37
                        Opinion of the Court

  ¶4 After Ririe failed to appear or forfeit bail on her open con-
tainer charge in justice court, prosecutors filed an information in
Third District Court charging her with DUI, an alcohol-restricted
driver offense, and an open container violation. When Ririe failed
to appear at her arraignment in the district court a few weeks lat-
er, a warrant was issued for her arrest. The day after the warrant
issued, however, Ririe paid her justice court fine online; in so do-
ing she forfeited bail and accepted a conviction in justice court on
the open container offense.
  ¶5 Despite the justice court conviction, prosecutors moved
forward on the information filed in the district court, and Ririe
then moved to dismiss. She made two principal arguments in
support of her motion. First, Ririe argued that the Double Jeop-
ardy Clause prohibited a serial prosecution on the open container
charge. And second, she contended that the DUI and alcohol-
restricted driver charges were precluded by Utah Code section 76-
1-403. The State conceded the double jeopardy point, and the dis-
trict court dismissed the open container charge on that basis. The
district court denied Ririe’s motion to dismiss as to the other two
charges, however, because “[t]here was no prosecuting attorney
involved in the Justice Court case” and “[t]he prosecuting attor-
ney involved in the District Court case was not involved and did
not know about the citation that occurred in Justice Court.” Ririe
filed an interlocutory appeal with the Utah Court of Appeals,
which subsequently certified this case to us. We review the district
court’s decision on a motion to dismiss de novo, yielding no def-
erence to its analysis. State v. Arave, 2011 UT 84, ¶ 25, 268 P.3d 163.
                                  II
  ¶6 The Double Jeopardy Clause of the U.S. Constitution insu-
lates a defendant from multiple prosecutions or multiple sentenc-
es for the same offense. See State v. Prion, 2012 UT 15, ¶ 30, 274
P.3d 919. The single criminal episode statute, UTAH CODE § 76-1-
403, takes the matter a step further. It adopts a species of res judi-
cata or claim preclusion for criminal cases—barring prosecutions
for different offenses committed as part of a single criminal episode
and otherwise meeting the terms of the statute.
  ¶7 Under subsection 403(1), a defendant “prosecuted for one
or more offenses arising out of a single criminal episode” is insu-
lated from a “subsequent prosecution for the same or a different


                                  3
                            STATE v. RIRIE
                        Opinion of the Court

offense arising out of the same criminal episode” if: “(a) the sub-
sequent prosecution is for an offense that was or should have been
tried under Subsection 76-1-402(2) in the former prosecution,” and
“(b) the former prosecution . . . resulted in conviction.” Id. § 76-1-
403(1). Subsection 402(2), in turn, provides that “a defendant shall
not be subject to separate trials for multiple offenses when: (a) The
offenses are within the jurisdiction of a single court; and (b) The
offenses are known to the prosecuting attorney at the time the de-
fendant is arraigned on the first information or indictment.” Id.
§ 76-1-402(2).
  ¶8 Together, these provisions impose a one-bite-at-the-apple
rule for multiple offenses arising out of a single criminal episode.
But the limiting terms of these statutes are significant. Our code
does not prescribe a universal bar on multiple prosecutions aris-
ing out of a single criminal episode. It limits this bar to cases fall-
ing within its terms—to multiple cases “within the jurisdiction of
a single court” in circumstances where the offense(s) in question
were “known to the prosecuting attorney at the time the defend-
ant is arraigned on the first information or indictment.” Id.
  ¶9 The question presented is whether these limiting condi-
tions are satisfied here. We conclude that they are not. In so doing
we first acknowledge a point advanced by Ririe: There is a sense
in which the citation and bail forfeiture scheme resulting in Ririe’s
conviction on the open container charge may be characterized as a
“prosecution.” This scheme may not represent the traditional
method of filing and pursuing a criminal charge under Utah law.
See State v. Sommerville, 2013 UT App 40, ¶ 12, 297 P.3d 665. But it
is a method authorized by our law—and the method that was in-
voked and pressed here. Ririe in fact has a conviction on the open
container charge on her record, and she would doubtless be sur-
prised to hear that she was never subject to “prosecution” on that
offense. See BLACK’S LAW DICTIONARY 1341 (9th ed. 2009) (defining
“prosecute” as “[t]o institute and pursue a criminal action against
a person”). But see Sommerville, 2013 UT App 40, ¶ 14 (“[I]f a cita-
tion is disposed of by voluntary forfeiture of bail, no information
is filed and, therefore, no prosecution is initiated.”).
  ¶10 Yet the mere fact of a prior prosecution of some nature is in-
sufficient to trigger the claim-preclusion principles of sections 403
and 402. These provisions are implicated not for all former prosecu-
tions arising out of a single criminal episode, but only as to former

                                  4
                           Cite as: 2015 UT 37
                         Opinion of the Court

prosecutions in which the offenses in question were “known to the
prosecuting attorney at the time the defendant is arraigned on the
first information or indictment.” UTAH CODE § 76-1-402(2) (emphasis
added). The italicized terms are significant. They indicate that the
preclusion principle at work here is limited to prosecutions in-
volving a “prosecuting attorney” and an “arraign[ment]” on an
“information or indictment.” Id. Neither element was present
here, and our statutes’ preclusive effect was accordingly not im-
plicated.
  ¶11 First, no “prosecuting attorney” was formally involved in
the process leading to Ririe’s conviction on the open container
violation in justice court. That charge was initiated by the mere
issuance of a citation by a police officer. And although that cita-
tion ultimately resulted in a conviction, that result came about—
by statutory design—without the need of any involvement of an
attorney. By statute the payment of a fine on an eligible citation,
such as Ririe’s, results in a forfeiture of bail and the entry of a
conviction. See id. § 77-7-21(1)(c). The statutory scheme simply
does not require the involvement of a “prosecuting attorney,” and
the preclusion standards in sections 402 and 403 were accordingly
not implicated.
  ¶12 On this point, Ririe argues at some length about the possi-
ble knowledge some prosecutor may have had of the various of-
fenses at issue. And she seeks to challenge the district court’s find-
ing that no prosecutor had actual knowledge of the citation issued
in this case. But these assertions are ultimately beside the point
under the statute as written. Under the standard in section 402
(incorporated in section 403), a prosecutor’s knowledge alone is
insufficient; the statute is limited to prosecutions involving a
“prosecuting attorney,” and the absence of such an attorney ren-
ders the knowledge question immaterial.
  ¶13 Second, and similarly, the justice court charge did not in-
volve an “arraign[ment]” on an “information or indictment.” Id.
§ 76-1-402(2). Instead the charge against Ririe was initiated only
by the filing of a citation and was resolved by a conviction upon a
forfeiture of bail. See id. § 77-7-18(1) (“Any person subject to arrest
or prosecution on a misdemeanor . . . may be issued and delivered
a citation . . . by . . . a peace officer, in lieu of or in addition to tak-
ing the person into custody. . . .”); id. § 77-7-21(1)(c) (“Voluntary
forfeiture of bail shall be entered as a conviction and treated the

                                     5
                            STATE v. RIRIE
                        Opinion of the Court

same as if the accused pleaded guilty.”). The governing statutes
draw a clear distinction between this sort of proceeding and one
involving the filing of an information. See id. § 77-7-21(2) & (3)(b)
(requiring, where a defendant contests a citation, that “[a]n infor-
mation shall be filed” unless waived by the defense (emphasis add-
ed)). This was accordingly not the type of prosecution implicating
the claim preclusion standards set forth in sections 402 and 403.
See Sommerville, 2013 UT App 40, ¶ 16 (holding that these provi-
sions apply only “to formal prosecutions initiated by the filing of
an information”); id. ¶ 17 (concluding that sections 402 and 403 do
not extend to “circumstances where a formal prosecution was not
initiated by the filing of an information by a prosecutor”).
  ¶14 Based on these two features of the single criminal episode
statute—the requirement of a “prosecuting attorney” and the use
of an “information or indictment”—we affirm the district court’s
denial of Ririe’s motion to dismiss. We construe those terms as
limiting conditions and decline to extend the statute’s principle of
claim preclusion beyond its text.
  ¶15 In so doing, we acknowledge a policy basis for Ririe’s posi-
tion. As Ririe indicates, sections 402 and 403 appear to be aimed at
advancing the policies of economy and efficiency that are at the
heart of the doctrine of res judicata. And, if the legislature were fo-
cused single-mindedly on those policies, perhaps it would make
sense to adopt a universal rule of criminal claim preclusion—to
require the government to bring any and all known charges aris-
ing out of a single criminal episode in a single case (whether or
not the case involves a prosecuting attorney or a formal charge in
an information).
  ¶16 As we have noted repeatedly, however, the legislature
rarely acts single-mindedly. More often its enactments are aimed
at balancing competing policy positions. 2 That appears to be the


 2  VCS, Inc. v. Utah Cmty. Bank, 2012 UT 89, ¶ 20, 293 P.3d 290
(noting that the text of statutes are “a result of a legislative give-
and-take that balances multiple concerns” (internal quotation
marks omitted)); McArthur v. State Farm Mut. Auto. Ins. Co., 2012
UT 22, ¶ 14, 274 P.3d 981 (recognizing that “most all” statutes
“represent an attempt by the legislature to balance competing pol-
icy considerations,” and do “not . . . advanc[e] a single objective at

                                  6
                        Cite as: 2015 UT 37
                       Opinion of the Court

case here. Sections 402 and 403 partially advance interests of judi-
cial economy. But they also preserve discretion for the prosecu-
tion to advance separate charges where law enforcement has pur-
sued minor charges through informal means.
  ¶17 That, of course, is the core defect in Ririe’s position. Sec-
tions 402 and 403 do not in fact adopt a universal rule of claim
preclusion. They adopt a more limited one. And of course it is not
our role to extend the statutory text, even where we might see an
extension as more fully vindicating some of the policies motivat-
ing the legislature. 3 We affirm on that basis, respecting, as we
must, the legislature’s prerogative to define the terms and condi-
tions of any statutory principle of criminal claim preclusion.
                           ——————




the expense of all others” (internal quotation marks omitted));
Myers v. Myers, 2011 UT 65, ¶ 27, 266 P.3d 806 (“Legislation is
rarely aimed at advancing a single objective at the expense of all
others.”); Olsen v. Eagle Mountain City, 2011 UT 10, ¶ 23 n.6, 248
P.3d 465 (“[M]ost statutes represent a compromise of purposes
advanced by competing interest groups, not an unmitigated at-
tempt to stamp out a particular evil.”).
 3  See, e.g., Hughes Gen. Contractors, Inc. v. Labor Comm’n, 2014 UT
3, ¶ 29, 322 P.3d 712 (“[T]he interpretive function for us is not to
divine and implement the statutory purpose, broadly defined. It is
to construe its language. Where, as here, that language dictates an
answer to the question presented, we are not at liberty to adopt a
different one because we think it might better advance the legisla-
ture’s purpose as we understand it.”).

                                 7